NO. 07-01-0223-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JUNE 12, 2001



______________________________





IN RE THE STATE OF TEXAS EX REL. SONYA LETSON,

POTTER COUNTY ATTORNEY, RELATOR



_________________________________





Before BOYD, C.J., and REAVIS and JOHNSON, JJ.	

In this original proceeding, the Potter County Attorney seeks a writ of mandamus directing the Honorable Pamela Sirmon, Judge of the County Court at Law No. 2 for Potter County, to vacate an order granting a new trial.  We dismiss the petition as moot.

The litigation giving rise to this petition involves the prosecution of Policarpio Alberto Madrid (Madrid) for the misdemeanor offense of assault.  On February 20, 2001, Madrid appeared with his attorney, entered a plea of guilty and was sentenced, pursuant to a plea agreement, to 180 day confinement and a $250 fine.  Confinement was suspended and he was placed on community supervision for a period of one year.  On March 23, 2001, acting through another attorney, Madrid filed a motion for new trial.  By written order dated April 19, 2001, Judge Sirmon granted Madrid’s motion for new trial.  

Relator filed the present petition on May 23, 2001, for writ of mandamus, directing Judge Sirmon to render an order vacating her earlier order and temporary relief staying a new trial pending our decision on the petition.  On June 1, 2001, we receive a certified copy of an order by Judge Sirmon vacating the April 19, 2001 order granting the motion for new trial.  This order renders relator’s petition moot and we dismiss it for that reason.



John T. Boyd

 Chief Justice



Do not publish.